DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al. (US 2013/0269239), herein after Whitley in view of Fujimura et al. (WO 2013111336 A1), herein after Fujimura, Hause et al. (US 2010/0311318), herein after Hause, Seward (US 5,696,872), Timbrook (US 2015/0052800), and Van Der Weij (US 2009/0134140).
Regarding claim 1, Whitley teaches (Fig. 7) an automobile high-temperature pest extermination device (Abstract, system to kill pests with heat and is capable to be used for an automobile) for applying, for a predetermined interval (Abstract, for a length of time), comprising:
At least one treatment chamber (heat chamber 1) including an inlet and an outlet (opening by 20’ can be an inlet and an outlet), in which heated air which has been heated to a pest extermination temperature is applied to an enclosed space (¶0024, 
a circulation fan device (fans 76, 78, 80) arranged in the treatment chamber, and including a suction part (front of the fans), a discharge part (back of the fans), and a fan member (propellers of the fans), and the front side of the fan member being which is oriented toward the inside of the treatment chamber (front of the fans are oriented towards the inside of the treatment chamber 1), the circulation fan device (76, 78, 80) being configured so that air in the treatment chamber is suctioned from the front side thereof via the suction part (an internal property of a fan is that air is suctioned into the front side of the fan when the propellers rotate), a heating member (heaters 72, 74), and
a chamber interior temperature detection means for detecting a chamber interior temperature of the treatment chamber (temperature monitoring devices 82, 84, 86), vehicle interior temperature detection means for detecting a vehicle interior temperature of the to-be-treated automobile (temperature monitoring devices 82, 84, 86 could be placed inside a vehicle), 
Whitley does not appear to teach of including an inlet and an outlet which comprise of openable and closable door parts, the fan member comprising a propeller fan having a diameter in the range of 1000 mm to 1500 mm, and the suctioned air is discharged in both side directions via the discharge part on the rear surface of the fan member, a heating member provided in the discharge part of the circulation fan device to heat discharged air, a rectification member for adjusting, in the horizontal direction, 
heating temperature control means for controlling a heating temperature of air discharged from the circulation fan device and a treatment time based on the chamber interior temperature detection means and the vehicle interior temperature detection means.
	Fujimura is in the field of heating chambers and teaches (Fig. 2) of an inlet (inlet door unit 1A) and an outlet (outlet door unit 1B) which comprise of openable and closable door parts (door units have openable and closable door parts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have an inlet and outlet with openable and closable door parts in order to easily load objects and offload objects from the chamber. 
Hause is in the field of fans and teaches of the fan member comprising a propeller fan having a diameter in the range of 1000 mm to 1500 mm (¶0012, fans having a propeller with a size of between approximately 913mm to 2134 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Hause to have a propeller having a diameter in the range of 1000 mm to 1500 mm in order to propel a amount of heat and air around the chamber. It should be noted that the propeller size as claimed does not show criticality as disclosed in the specifications or the drawings. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Seward to have the suctioned air discharged in both side directions of via the discharge part on the rear surface of the fan member in order to distribute the heat around the edges of the chamber. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Seward to have a heating member provided in the discharge part of the circulation fan device to heat discharged air in order to heat the discharged air as it moves to the rest of the chamber so that the chamber is heated up. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings 
Timbrook is in the field of pest control with heat and teaches (Fig. 2) of controlling a heating temperature of air and a treatment time based on the chamber interior temperature detection means (¶0017, applying a radiant heat from the system for a time period set by and controlled via a control unit, wherein the time period is great enough to kill the parasites and parasitic insects in the contaminated area and, ¶0023, is based on temperature detected by temperature probe 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Timbrook to also have the controller unit control the treatment time based on the chamber interior temperature detection means in order to set a time period in which it is great enough to kill the insects in the contaminated area as motivated by Timbrook. 
	Van Der Weij is in the field of heating chambers and teaches (Fig. 1) of a rectification member (air guide member 11) for adjusting, in the horizontal direction, the flow direction of the heated air delivered into the chamber via the heating member (heat radiating elements 10) (air coming in the horizontal direction is adjusted into the chamber).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Van Der Weij to have a rectification member for adjusting heated air coming in the horizontal direction into the chamber in order to have even distribution of heated air 
	
Regarding claim 3, Whitley as modified teaches of the invention in claim 1, but does not appear to teach wherein the automobile high-temperature pest extermination device comprises a plurality of treatment chambers are connected in series as a connectable treatment unit so as to house a plurality of to-be-treated automobiles therein.
Fujimura is in the field of heating chambers and teaches (Fig. 1) of wherein a plurality of treatment chambers (units 1U) are connected in series as a connectable treatment unit so as to house a plurality of to-be-treated automobiles therein (Abstract, chambers 1U are linked together in series and is capable to house a plurality of to-be-treated automobiles therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have a plurality of treatment chambers connected in series as a connectable treatment unit in order to expand the space to accommodate to-be-treated large objects. 

Regarding claim 4, Whitley as modified teaches of the invention in claim 3, but does not appear to teach wherein a plurality of the treatment chambers, which are connected in series, are arranged in parallel rows.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have the treatment chambers also arranged in parallel rows in order to neatly arrange the treatment chambers in a compact space. 

Regarding claim 5, Whitley as modified teaches of the invention in claim 3, but does not appear to teach of comprising a centralized management part for collectively managing the operations of the plurality of treatment chambers.
Fujimura is in the field of heating chambers and teaches (Fig. 1) of a centralized management part for collectively managing the operations of the plurality of treatment chambers (control unit 60 controls the operation of each unit 1U). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have a centralized management part for collectively managing the operations of the plurality of treatment chambers in order to easily control the operations of each of the plurality of treatment chambers. 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Applicant notes that the certified copies of the priority documents are in the application file wrapper and have been received by the U.S. Patent and Trademark Office. After checking the file wrapper, the submitted copies are in Japanese. It is required that the certified copies are in English and the examiner requests that a proper translation is submitted.
Applicant notes that Hause et al. (US 2010/0311318) was not included in the PTO-892 Form within the Office Action. Examiner has added Hause et al. on the PTO-892. 
Applicant’s arguments with respect to the specification objections have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn. 
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive in light of the amendments to the claims. The objections have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 20 under §112(b) have been fully considered and are persuasive. The rejection has been withdrawn.

In response to applicant's argument that Whitley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Applicant argues that Whitley et al. is not configured to treat vehicles or any other structures having interior cabins of any sort and rather treats mattresses, bedding, etc. The examiner respectfully disagrees. In this case, Whitley teaches of a treatment chamber using high temperatures to kill pests which is capable of placing an automobile inside and heating this automobile to destroy pests. Therefore, Whitley is pertinent to the present invention.  

Applicant argues that Whitley does not teach or suggest “a vehicle interior temperature detection means for detecting a vehicle interior temperature of the to-be-treated automobile”. The examiner respectfully disagrees. 
The claim does not positively claim for a vehicle interior and rather a vehicle interior temperature detection means. The temperature monitoring devices 82, 84, 86 could be placed inside a vehicle and detect a vehicle interior temperature. As long as the prior art is capable of detecting the temperature of a vehicle interior, it reads upon the claims.  
In response to applicant's argument that it would not have been obvious to modify Whitley with the teachings of Fujimura due to Fujimura not disclosing the treatment chamber configuration; 
it would not have been obvious to modify Whitley with the teachings of Hause due to the propellers of Hause to be for use with BLDC motors in agricultural ventilation systems; and

the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Fujimura teaches that is it well known to have openable and closeable door parts by an inlet and outlet and thus, it would have been obvious to one of ordinary skill in the arts would modify Whitley to have openable and closeable doors by the inlet and outlet in order to easily load and offload objects from the chamber. 
Hause teaches that it is well known to have a fan with a diameter in the range of 1000 mm to 1500 mm in order to circulate a large amount of heart and air around the chamber. It should be noted that the propeller size as claimed does not show criticality as disclosed in the specifications or the drawings since a person of ordinary skill in the arts would be able to adjust the size of the propeller to any size as desired.
Seward teaches that it is well known to have the heating member to be provided in the discharge part of the circulation fan device to heat discharged air in order to heat the discharged as it move so the rest of the chamber so that the chamber is heated up.


The function of the invention in Whitley is heat up the inner chamber to exterminate pests and one of ordinary skill in the arts would see in Fig. 7 that the front side of the fan being oriented toward the inside of the treatment chamber. In para. 0028, “the fans 76, 78, 80 circulate the heat output by the heaters 72, 74”, which would be accomplished by having the fans face towards the treatment chamber such that the circulation fan device being configured so that air in the treatment chamber is suctioned from the front side thereof via the suction part, and the suctioned air is discharged in both side directions via the discharge part on the rear surface of the fan member. Applicant further argues that fan 80 is an oscillating fan and thus, also clearly does not teach this feature of the present invention. The examiner respectfully disagrees as the claims cites just of a fan and this would include an oscillating fan. 
Applicant argues that the heating members 26 of Seward are not in the discharge part of the circulation fan device and rather, as shown in Fig. 1 of Seward, the heating coils 26 are spaced apart from and a separate component than the centrifugal fan 20. The examiner respectfully disagrees. 

Applicant argues that Whitley fails to teach of the heating temperature control means due to Seward failing to disclose of the heating members being in the discharge part of the circulation fan device. Applicant further argues that the thermostat does not control the temperature of the discharged air because air is discharged from the fan prior to being subjected to the heating control means in Seward. The examiner respectfully disagrees. 
Seward does teach of the heating members being in the discharge part of the circulation fan device as stated above. The claims cites of “heating temperature control means for controlling a heating temperature of air discharged from the circulation fan device”. Seward teaches that the air discharged from the circulation fan device is depicted by arrows 40 and is heated by the heating coils 26 as the discharged air moves past them, which are controlled by the thermostat and fan control unit 28. Therefore, Seward reads upon the claims. 
Applicant argues that Timbrook and Van Der Weij does not cure the noted deficiency of Whitley in view of Seward. The examiner respectfully disagrees as Seward . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647